      Case 7:19-cr-00522 Document 188 Filed on 06/10/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         June 10, 2020
                           UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
VS.                                               § CRIMINAL ACTION NO. 7: 19-CR-522-1 ,3,4
                                                  §
RICARDO QUINTANILLA;                              §
ARTURO C. CUELLAR;                                §
DANIEL J. GARCIA;                                 §


                                             ORDER
       Came on to be considered the Government's "Joint Motion for Continuance" [Dkt. No.

184]. The Court, after considering same, finds that the failure to grant the motion for continuance

would likely make a continuation of such proceeding impossible or result in a miscarriage of

justice and, consequently, finds that the ends of justice served by granting such continuance

outweigh the best interest of the public and the defendants in a speedy trial.

       It is therefore, ORDERED that the motion is hereby GRANTED and this case is continued

for the reasons stated above.

       It is further ORDERED that the Final Pretrial previously set for July 2, 2020, at 9:00 a.m.

is hereby reset for December 2, 2020, at 9:00 a.m. and Jury Selection previously set for July 7,

2020, at 9:00 a.m. is hereby reset for December 4, 2020, at 9:00 a.m. in the Ninth Floor Courtroom,

Bentsen Tower, 1701 West Business Highway 83 McAllen, Texas.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this ~             day of June, 2020.



                                                  Miw v
                                                  United States District
